DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claimed limitation of “a discrete portion of a travel path between two locations” is unclear and not readily understood.  Such claimed limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2009/0276111).



    PNG
    media_image1.png
    350
    475
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    410
    533
    media_image2.png
    Greyscale


tracking diagnostic circuitry comprising one or more tracking diagnostic processors configured to:
receive a location signal indicative of a location of a machine (i.e. GPS/IMU) ([0020]; [0026]; [0030]; [0033]);
receive a path signal indicative of a path location associated with at least a portion of a path for the machine to follow while maneuvering (i.e. reference / desired positions, heading) ([0025]; [0033]);
determine a tracking difference between the path location and the location of the machine (i.e. positions and heading errors) ([0032]-[0035]);
determine, based at least in part on the tracking difference, at least one of the first signal associated with the tracking difference or the second signal associated with a yaw rate associated with maneuvering of the machine ([0027]-[0029]; [0042]-[0045]); and
detect, based at least in part on at least one of the first signal or the second signal, a tracking problem associated with maneuvering of the machine ([0027]-[0029]; [0042]-[0045]).
Wang et al do not explicitly disclose a first frequency of a first signal or a second frequency of a second signal as claimed.  It would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to include a first frequency of a first signal or a second frequency of a second signal for properly determining and correcting a tracking problem of a machine, since it has been held that omission of an element In re Karlson, 136 USPQ 184.
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 4 and 13, Wang et al disclose the location of the machine substantially remains on one side of the path (Fig 9 above shows AGV 920 is on one side of the road).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 5 and 14, Wang et al disclose the location of the machine repeatedly crosses the path (Fig 9 above shows AGV 920 crosses to the other side of the road).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 6 and 15, Wang et al disclose the location signal is generated by at least one of a global positioning system (GPS) receiver, at least one object sensor configured to generate a signal indicative of an object in an environment in which the machine is maneuvering, at least one accelerometer, at least one gyroscope, or at least one inertial measurement unit (IMU) ([0020]; [0026]; [0030]; [0033]; [0055]; [0061]).
Regarding claims 7, 16, and 20, Wang et al do not explicitly disclose the one or more tracking diagnostic processors are configured to perform a Fourier transformation on the at least 
Regarding claims 8 and 17, Wang et al disclose detecting the tracking problem occurs during a state of change of maneuvering of the machine ([0024]-[0029]).
Regarding claim 9, as best understood, Wang et al disclose the path signal indicative of the path location defines a discrete portion of a travel path between two locations (Fig 9 above shows AGV 920 move from one location to another location).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2-3, 11-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,945,100 discloses a positioning system for a machine.  The positioning system includes a satellite positioning unit to generate signals indicative of a location of the machine in a worksite and an inertial measurement unit (IMU) to generate signals indicative of a position of the machine.  A controller is communicated with the satellite positioning unit and the IMU.  The controller determines a first error value associated with a location of the machine based on signals received from the satellite positioning unit.  The controller further determines a second error value associated with a location and a position of the machine based on signals received from the satellite positioning unit and signals received from the IMU, respectively.  Further, a location of the machine is determined based on signals received from the satellite positioning unit and the IMU if the first error value is less than the second error value.
US 2021/0373566 discloses a trajectory for a vehicle can be generated using a lateral offset bias.  The vehicle, such as an autonomous vehicle (AV), may be directed to follow reference trajectory for through an environment.  The AV may determine a segment associated with the reference trajectory based on curvatures of the reference trajectory, determine a lateral offset bias associated with the segment based at least in part on, for example, one or more of a 
US 2019/0346280 discloses a concept for correcting orientation information based on inertial sensor data from one or more inertial sensors mounted to an object.  The proposed concept includes receiving position data indicative of a current absolute position of the object, determining a direction of movement of the object based on the position data, and correcting the object's orientation information based on the determined direction of movement.
US 10,845,197 discloses a dead-reckoning guidance system determines a vehicle-speed of the host- vehicle based on wheel-signals from the one or more wheel-sensors; determines a distance-traveled by the host- vehicle during a time-interval since prior-coordinates of the host- vehicle were determined; determines a heading-traveled of the host- vehicle during the time-interval since the prior-coordinates of the host- vehicle were determined; determines present-coordinates of the host- vehicle based on the distance-traveled and the heading-traveled; determines when the vehicle -speed is greater than a speed-threshold; determines when the heading-traveled differs from a cardinal-direction by both greater than a noise-threshold and less than an angle-threshold; and in response to a determination that both the vehicle -speed is greater than the speed-threshold and that the heading-traveled differs from the cardinal-direction by both greater than the noise-threshold and less than the angle-threshold, determines a coordinate-correction to apply to the present-coordinates, said coordinate-correction determined in accordance with the distance-traveled and the cardinal-direction.
US 10,809,390 discloses a positioning apparatus includes: a satellite positioning device calculating a satellite positioning coordinate based on a navigation signal received by a 
US 10,247,830 discloses an object is to provide a vehicle position determination device, a vehicle control system, a vehicle position determination method, and a vehicle position determination program capable of determining a position of a vehicle with higher accuracy.  A vehicle position determination device includes a coordinates acquisition unit that acquires a position of a vehicle in a geographic coordinate system, a recognition unit that acquires lane information of a road on which the vehicle travels and recognizes the position of the vehicle on the lane, and a control unit that corrects the position acquired by the coordinates acquisition unit on the basis of the position recognized by the recognition unit, and determines the position of the vehicle in the geographic coordinate system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646